Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
					Previous Rejections
Applicants' arguments, filed 11/15/21 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12, 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hengsberger et al. (WO 2015/154746A1, US PG pub.2017/0027767 used for translation) in view of Leung et al. (USP 6,329, 343) and further in view of Hersel et al. (US PG pub. 2006/0002890A1).
Hengsberger et al. teaches a device for treating the female urogenital tract and is characterized in that the device comprises a covering device (1) for the urogenital region at least in the region of the vulva, the vagina and the urethra; and in that the covering device is treated substantially fully with an antimicrobial and/or antiseptic 
While Hengsberger teaches use of alginate, Hengsberger does not teach use of gellant such as agarose or carrageenan as claimed.
Leung et al. teaches bioadhesive antibacterial wound healing composition, see title. The reference teaches use of stabilizing agents such as carrageenan and guar gum and the like, in an amount ranging from 0.01 to about 2% and this amount overlaps with the claimed amount and in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson. 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).
Hersel teaches hydrogel formulations, see title. Hersel teaches hydrogels comprising agarose, polymethacrylates, polyacrylates and carrageenan wherein antibacterial can be used in the composition, see title, abstract, and claims 6 and 10.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize stabilizing agents or polysaccharides such as carrageenan and agarose into the antiseptic formulation of Hengsberger et al. as taught by Leung et al. and Hersel et al. One of ordinary skill would have been motivated to do so because Leung teaches use of carrageenan for stabilization of the antibacterial wound healing composition and Hersel teaches use of hydrogel for making a composition comprising antibacterial and agarose or carrageenan.
Claims 1-12, 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lisowsky et al. (US PG pub.2012/0107415 A1) in view of Leung et al. (USP 6,329, 343) and further in view of Hersel et al. (US PG pub. 2006/0002890A1) and Hengsberger et al. (WO 2015/154746A1).
Lisowsky et al. discloses disinfection and decontamination agent comprising at least one vitamin, at least one metal ion, at least one active-surface compound, and at least one further antimicrobial active substance. The agent can be successfully used as a combined decontamination and disinfection agent for skin, mucous membranes, hands, wounds, and/or hair, and instruments and surfaces of all kinds, see abstract. The reference teaches antimicrobials as pyridines, pyrimidines, guanidine and acids see [0016] and [0033]. The vitamin ranges in an amounts of 0.1mM to 1000mM, metal ion from 0.01mM to 100mM and surface-active from 0.01 to 35wt. %, see [0047] to [0053]. The additional ingredients that can be added are thickening agents, preservatives, see [0053]. Various thickening agents can be polyacrylic acid, alginate, polyvinyl alcohols, see [0054]. pH of the composition ranges from 0.5 to 8.5, see claim 14. The antimicrobial agent is citric, formic and acetic acid, see [0033]. The vitamins used are A, C, B and E, see [0041]. A metal of the fourth period or I, II and VIII group can be used, see [0042]. Iron, copper and zinc are taught in [0042]. The pH of the inventive composition ranges from 0.5 to 8.5, see [0055].
Lisowsky does not teach use of gellant such as agarose or carrageenan as claimed.
Leung et al. teaches bioadhesive antibacterial wound healing composition, see title. The reference teaches use of stabilizing agents such as carrageenan and guar In re Peterson. 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).
Hersel teaches hydrogel formulations, see title. Hersel teaches hydrogels comprising agarose, polymethacrylates, polyacrylates and carrageenan wherein antibacterial can be used in the composition, see title, abstract, and claims 6 and 10.
The references discussed above do not teach use of a carrier material for the antibacterial material.
Hengsberger et al. teaches device for treating the female urological tract, see title. Hengsberger teaches a device for treating the female urogenital tract and is
characterized in that the device comprises a covering device (1) for the urogenital region at least in the region of the vulva, the vagina and the Urethra; and in that the covering device is treated substantially folly with an antimicrobial and/or antiseptic substance preventing the migration of bacteria into the urogenital tract, see abstract.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize stabilizing agents or polysaccharides such as carrageenan and agarose into the antiseptic formulation of Lisowsky et al. as taught by Leung et al. and Hersel et al. One of ordinary skill would have been motivated to do so because Lisowsky teaches thickening agents can be used in an antiseptic formulations and Leung teaches use of carrageenan for stabilization of the antibacterial wound healing composition and Hersel teaches use of hydrogel for making a composition comprising antibacterial and agarose or carrageenan. Utilization of known prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Since Lisowsky teaches vitamin ranges in an amounts of 0.1mM to 1000mM, metal ion from 0.01mM to 100mM and surface-active from 0.01 to 35wt. %, it would have been obvious to one ordinary skill to have optimized the amounts by performing experimental manipulations in order to obtain optimum antiseptic effect. It would have been further obvious to have utilized the antibacterial material comprising vitamins and metals taught by Lisowsky into the device of Hengsberger et al. One of ordinary skill would have been motivated to do so because Hengsberger teaches to use the device for treating urogenital tract from bacterial infection.

Claims  7 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hengsberger et al. (WO 2015/154746A1, US PG pub.2017/0027767 used for translation) in view of Leung et al. (USP 6,329, 343) and further in view of Hersel et al. (US PG pub. 2006/0002890A1) and Goldberg et al. (USP 5,194,262).
Hengsberger et al. as modified by Leung does not teach use of gelling agent such as polyhydroxymethacrylate.
Goldberg et al. teaches use of bioadhesives such as polyvinyl alcohol, polyhydroxymethacrylate and cellulose which can be used in cream preparation, see claim 5 and 10.
It would have been obvious to one of ordinary skill to have utilized poly-N-isopropylmethacrylate or polyhydroxymethacrylate into the antiseptic topical composition of Hengsberger et al. One of ordinary skill would have been motivated to  
Claims 7 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lisowsky et al. (US PG pub. 2012/0107415 A1) in view of Leung et al. (USP 6,329, 343) and further in view of Hersel et al. (US PG pub. 2006/0002890A1), Hengsberger et al. (WO 2015/154746A1) and Goldberg et al. (USP 5,194,262).
Lisowsky as modified by Leung does not teach use of gelling agent such as polyhydroxymethacrylate.
Lisowsky as discussed above teaches use of thickening agents such as polyacrylates. 
Goldberg et al. teaches use of bioadhesives such as polyvinyl alcohol, polyhydroxymethacrylate and cellulose which can be used in cream preparation, see claim 5 and 10.
It would have been obvious to one of ordinary skill to have utilized poly-N-isopropylmethacrylate or polyhydroxymethacrylate into the antiseptic topical composition of Lisowsky et al. One of ordinary skill would have been motivated to do so because Lisowsky teaches use of polyacrylates and Goldberg teaches use of the specific acrylate, polyhydroxymethacrylate. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  
Applicant arguments are moot in view of Hengsberger et al. which has been discussed above to teach a carrier for the antiseptic material.
Action is final
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612